DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A, encompassing claims 2-9 and 11-13, in the reply filed on 01/22/2021 is acknowledged.
Note: in this Office Action, claim 10, which encompasses the non-elected Species B, is considered for a rejoinder to expedite prosecution of the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,765,559. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to analogous methods of creating a plurality of openings in trabecular meshwork of a patient’s eye to conduct fluid from an anterior channel into a Schlemm’s canal of the patient’s eye, the methods comprising:  ablating a first channel to a first depth in the trabecular meshwork adjacent to the Schlemm’s canal with first laser pulses without entering the Schlemm’s canal;
.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,064,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed 
analogous methods of creating a plurality of openings in trabecular meshwork of a patient’s eye to conduct fluid from an anterior channel into a Schlemm’s canal of the patient’s eye, comprising: ablating a first channel to a first depth in the trabecular meshwork adjacent to the Schlemm’s canal with first laser pulses without entering the Schlemm’s canal; ablating a second channel to a second depth in the trabecular meshwork adjacent to the Schlemm’s canal with second laser pulses without entering the Schlemm’s canal; extending the first channel with third laser pulses to a third depth and extending the second channel with fourth laser pulses to a fourth depth, wherein the first channel is extended to the third depth and the second channel 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
February 21, 2021